Name: Council Regulation (EEC) No 3484/88 of 8 November 1988 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 88 Official Journal of the European Communities No L 306/5 COUNCIL REGULATION (EEC) No 3484/88 of 8 November 1988 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1988) the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 shall be opened for 1988 . The total volume of this quota shall be 1 500 tonnes. 2. Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 4 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guaranteee the nature of product, where it comes from and its origin ; (b) provisions concerning recognition of the document to make it possible to verify the guarantee referred to in (a)- Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 4% for 1 500 tonnes of frozen thin skirt of bovine animals falling within CN code 0206 29 91 ; whereas this quota should therefore be opened for 1988 ; Whereas there should be a guarantee of equal and continuing access by all interested operators within the Community to the said quota and of uninterrupted application of the rate laid down for that quota, to all imports of the product in question, in all the Member States, up to the limit of the volume of the quota ; whereas it seems appropriate, to this end, to set up a system of use of the Community tariff quota based on the presentation of a certificate of authenticity guaranteeing the nature of the product, where it comes from and its origin ; Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 Tune 1968 on the common organization of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1988 . For the Council The President A. PEPONIS (') OJ No L 148 , 28 . 6 . 1968 , p. 24. O OJ No L 198 , 26. 7. 1988, p. 24. v